Judgment unanimously affirmed. Memorandum: We reject the contention of defendant that the suppression court erred in denying his motion to suppress his statements to the police. “In reviewing a determination of the suppression court, great weight must be accorded its decision because of its ability to observe and assess the credibility of the witnesses, and its findings should not be disturbed unless clearly erroneous” (People v Stokes, 212 AD2d 986, 987, lv denied 86 NY2d 741). Defendant’s contention that the evidence is legally insufficient to support the conviction of depraved indifference murder is unpreserved for our review (see, People v Gray, 86 NY2d 10, 19). In any event, that contention lacks merit (see, People v Best, 202 AD2d 1015, 1015-1016, affd 85 NY2d 826). We have examined the remaining contention of defendant and those raised in his pro se supplemental brief and conclude they are lacking in merit. (Appeal from Judgment of Onondaga County Court, Burke, J. — Murder, 2nd Degree.) Present — Pigott, Jr., P. J., Hayes, Wisner, Scudder and Lawton, JJ.